U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title; Moehrl v. The National Case Number: 1:19-cv-01610
Association of Realtors

An appearance is hereby filed by the undersigned as attorney for:
HomeServices of America, Inc.

Attorney name (type or print): Jay N. Varon
Firm: Foley & Lardner LLP

Street address: 3000 K Street, N.W., Suite 600
City/State/Zip: Washington, D.C. 20007

Bar ID Number: 90785733 Telephone Number: 202-672-5300

(See item 3 in instructions)

Email Address: jvaron@foley.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you acting as lead counsel in this case? Yes || No
Are you acting as local counsel in this case? Yes |W] No
Are you a member of the court’s trial bar? Yes |p| No
If this case reaches trial, will you act as the trial attorney? v| Yes No
If this is a criminal case, check your status. Retained Counsel

 

 

 

 

Appointed Counsel
If appointed counsel, are you

 

 

Federal Defender
CJA Panel Attorney

 

 

 

 

 

 

In order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on June 20, 2019

Attorney signature:  S/_Jay N. Varon
(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
